Citation Nr: 1409560	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability with associated nerve impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

REMAND

The Veteran had active military service from August 1962 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue in August 2011 for further evidentiary development and adjudication.

(The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.)  

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a low back disability with associated nerve impairment.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran contends that he first developed back pain in service and has continued to have such pain to the present, as well as radiating pain that he believes to be related to his claimed back disorder.  Regarding the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records are silent as to any complaints of or treatment for problems with his back, and he was found to have a normal spine and musculoskeletal system and normal neurological system at his April 1967 separation medical examination.  Post-service medical records reflect that private treatment providers have identified the Veteran as suffering from various back disabilities, including degenerative disc disease and degenerative joint disease of the lumbar spine, as well as radiculopathy at S1, with which he was diagnosed in 2005.  In that connection, the Board notes that private treatment records dated in 2005 reflect that, on multiple occasions, the Veteran sought treatment for radiating pain that he reported began in December 2004 following an incident in which he lifted a heavy monitor at work.  In addition, records obtained pursuant to the Board's August 2011 remand reflect that he was seen on multiple occasions from 1984 to 2002 for complains of low back pain, which was diagnosed as muscle strain or sprain.  The Veteran has also submitted a statement dated in March 2008 in which his private physician stated that the Veteran's "lower back pain which involves nerve damage, vertebral disc and arthritic conditions could have been caused/initiated by an incident that occurred aboard a Navy ship."  However, the physician did not offer any rationale for his opinion.  The Veteran's wife has also submitted a statement in which she stated that she remembers the Veteran complaining of back pain during service, which he has continued to experience.  Similarly, at his April 2011 hearing, the Veteran contended that he first experienced back pain in service and that he continues to experience the same type of pain in his back.  He also contended that the pain now radiates, which he believes to be the result of nerve damage related to his claimed back disorder.  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2013) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran has contended, both to VA and to his treatment providers, that he first experienced problems with his back in service and that those problems have continued to the present.  The Board notes that, pursuant to the August 2011 remand, the Veteran underwent VA examination concerning his back claim in October 2011.  At that time, the VA examiner diagnosed the Veteran with degeneration of the lumbar spine, lumbosacral spondylosis, and spinal stenosis of the lumbar region.  She also diagnosed the Veteran with bilateral radiculopathy caused by sciatic nerve impairment.  However, the examiner failed to provide an opinion as to whether the Veteran's diagnosed back disorder and radiculopathy are likely related to service; rather, she stated that it is less likely than not that the disorders are "proximately due to or the result of the Veteran's service connected condition."  Further, in the rationale provided for the opinion, the examiner did not discuss either the Veteran's contentions concerning the continuity of his spinal symptomatology or the March 2008 letter from his private physician concerning the possible in-service etiology of the disorders.  Rather, she noted only that degenerative disc disease is "very common because it is a natural part of aging" and that "as the human body begins to age degenerative changes are a common occurrence."  Further, the examiner stated that anyone who "overuse[s] certain joints" can develop "degeneration faster on the overused joints."  This statement appears to support the Veteran's contention that his in-service experiences, possibly involving the overuse of his joints, accelerated his current low back and radicular disabilities.  

Thus, the Board finds that additional VA medical opinion is required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As there is insufficient competent medical evidence on file to make a decision on this issue, the Board must therefore remand to obtain an additional medical nexus opinion regarding the etiology of the Veteran's claimed low back disability with associated nerve impairment.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a low back disability with associated nerve impairment.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the physician who offered the October 2011 opinion concerning the Veteran's back disorder.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records, as well as the March 2008 private physician's opinion and the contentions of the Veteran and his wife that his back pain began in service and has continued since that time.  Such opinion is needed to fully and fairly evaluate the claims of service connection for a low back disability with associated nerve impairment.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the October 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file must be referred to the VA examiner who conducted the October 2011 examination.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner.  The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a low back disorder and/or any associated neurological disorder is directly related to the Veteran's period of military service.  

The reviewer must specifically discuss the Veteran's reported medical history, including in particular his contention that he first experienced back pain in service and has continued to experience radiating back pain since that time.  The examiner must also thoroughly discuss the statements from the Veteran and his wife concerning his in-service pain and the March 2008 letter from his private treatment provider, as well as statements made to his private physicians that his back problems began in 2004 after he lifted heavy equipment at work, in the context of any negative opinion.  A detailed explanation for all conclusions reached by the reviewer must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

If the October 2011 examiner is no longer available, or she determines that another examination is necessary to arrive at an opinion, the Veteran should be scheduled for VA examination and advised that failure to appear for an examination as requested, and without good cause, could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner should address the questions presented above.

2.  The adjudicator must ensure that the examiner's report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

